DETAILED ACTION
	This non-final rejection is responsive to RCE filed November 9, 2021.  Claims 1, 10 and 19 are currently amended.  Claims 2, 11 and 20 are canceled.  Claims 1, 3-10, and 12-19 are pending in this application and being examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a first definition unit for defining…”, “a second definition unit for defining…”, “a determination module for determining…”, and “ a granting module adapted for granting…” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20150135261 A1) (‘Park’).

With respect to claims 1, 10 and 19, Park teaches a method/system/computer program product for controlling user access to a target node in a knowledge graph, the method comprising: 
defining a knowledge graph structure limitation for a user (i.e. policy has graph rule, which includes a path and hopcount that limits maximum number of edges) (paragraphs 76, 85-89, and 188), wherein the knowledge graph structure limitation is a step size for accessing one Park teaches hopping between nodes in increments of one, and thus a step size of 1) (paragraphs 76 and 188);
defining a node type based on a number of edges connected to a respective node (edges are defined/identified as outgoing edges; list of edges leaving a node; number of edges at each hop) (paragraphs 101-103 and 499); 
determining a condition for user access to the target node (Alice wishes to access Harry’s resource), based on the knowledge graph structure limitation for the user relative to the start node and the node type of the target node, wherein the user is attempting to access the target node in the knowledge graph (performing access evaluation procedure to determine if user is allowed to access a node based on policies) (paragraphs 84-89 and 102-103); and 
granting access to the target node based on the determination (paragraphs 65, 91, 97, and 103).

With respect to claims 3 and 12, Park teaches wherein the knowledge graph structure limitation is a radius around the start node (hopcount describes maximum distance between accessing user (start node) and target on the graph) (paragraphs 76 and 188).

With respect to claims 4 and 13, Park teaches method/system according to claims 3 and 12, wherein the radius is a predefined maximum number of edge and node combinations  (hopcount describes maximum distance between accessing user (start node) and target on the graph and limits maximum number of edges on a path) (paragraphs 76 and 188).

With respect to claims 5 and 14, Park teaches method/system according to claims 3 and 12, wherein the radius is based on a distance function along a path from the start node to the target node, wherein the distance function is based on one or more edge weights (attribute based policies are incorporated into relationship-based access control, and includes edge attributes such as weights) (paragraphs 76, 188, 315 and 350).

With respect to claims 6 and 15, Park teaches wherein the knowledge graph comprises a plurality of start nodes (starting node can be accessing user, controlling user, or target; also Fig.3 shows a graph having multiple nodes that can be start nodes) (Fig.3, paragraphs 78 and 188).

With respect to claims 7 and 16, Park teaches wherein the one or more nodes having a node type with a number of edges below a predefined edge number are eligible for being stepped over (Nodes farther away (distant friends) may have access, while nodes nearer (direct friends) may not be authorized and are thus stepped over.  Also, Park teaches skipping, such that local hopcounts are not included in global hopcount.) (paragraphs 93, 188, and 200).

With respect to claims 8 and 17, Park teaches further comprising: performing a node type determination, dynamically, at every access attempt on a path from the start node to the target node (edges are defined/identified as outgoing edges; list of edges leaving a node; number of edges at each hop) (paragraphs 101-103 and 499; also paragraph 198, determining starting and evaluating nodes).

With respect to claims 9 and 18, Park teaches further comprising: changing the step size, dynamically, based on a user attribute (policies may be changed based on user attributes) (paragraphs 315, 317, 369-377).

Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered but they are not persuasive.  Applicant argues that Park does not teach a step size for accessing one or more nodes on a path to the target node starting from the start node at a pre-defined increment of nodes equal to the step size.  The examiner disagrees.  Given the broadest reasonable interpretation, a step size may be 1, in which case moving/hopping between nodes represents a step size of 1.  Park teaches that a user may hop in increments of 1 between nodes until a hopcount is reached (paragraphs 76, 85-89, and 188).
Applicant argues that the specification states that if the step size is defined as 3, only every third node may be accessed on a path.  However, this limitation is not claimed.  Further, it can be argued that the language “for accessing one or more nodes on a path to the target node starting from a start node” represents an intended use limitation or non-functional descriptive material as the step size is not actually used to access nodes on a path.  Nonetheless, Park’s hopcount in increments of 1 teaches this limitation as it is used to limit access of nodes on a path.  The examiner suggests amending the claims to clarify the step size.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., only every third node may be accessed on a path) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        November 20, 2021